  Case 18-20252              Doc 60   Filed 08/22/19 Entered 08/22/19 12:30:01             Desc Main
                                        Document     Page 1 of 1


                                 UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF TENNESSEE

IN RE:
JOHNNIE RENEE PATTERSON,                                 CHAPTER 13
                                                         CASE NO. 18-20252-E
DEBTOR.                                                  SS # XXX-XX-4454

                                      MOTION UNDER RULE 3002.1(e)


         Comes now the above named Debtor by and through counsel, and hereby moves this Court pursuant

to Rule 3002.1(e):

         Chalet Properties III, LLC, c/o BSI Financial Services, P.O. Box 517, Titusville, PA 16354, filed

herein with Bankruptcy Court as Document 53, referencing a change in the monthly escrow payment from

$ 330.63 to $ 834.78, resulting from an escrow shortage in the amount of $ 6,049.84, due to a loan

modification that included principle and interest only payments. Debtor would show unto the Court that the

she will be unable to afford her monthly living expenses after making the plan payments.

         WHEREFORE, Debtor prays that this matter be set for a hearing, that the notice amended, that the

creditor file an amended proof of claim for the escrow deficiency, and that the Debtor has such other and

further relief as is just.

                                                         Respectfully submitted,

                                                          /s/Jimmy E. McElroy
                                                         Attorney for Debtor(s)
                                                         3780 S. Mendenhall
                                                         Memphis, Tennessee 38115
Certificate of Service

The undersigned certifies that the above motion was mailed VIA United State Postal Service to all parties listed
below on August 22, 2019.
                                                      /s/Jimmy E McElroy
Debtor(s)
Debtor’s Attorney
Case Trustee
Chalet Properties III, LLC, c/o BSI Financial Services, P.O. Box 517, Titusville, PA 16354
Michelle R. Ghidotti-Gonsalves, Agent for Chalet Properties, III, LLC, 1920 Old Tustin Avenue, Santa Ana,
CA 92705
